Citation Nr: 1510596	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  10-18 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of a left shoulder injury.

2.  Entitlement to service connection for a back disorder to include as secondary to service-connected right foot calcaneal spur and right ankle Achilles tendonitis.

3.  Entitlement to left lower leg disorder as secondary to service-connected right foot calcaneal spur and right ankle Achilles tendonitis


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Counsel

INTRODUCTION

The Veteran served on active duty from September 1988 to August 1989.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional pertinent VA treatment records with respect to the issues on appeal were associated with the claims file in December 2014.  A supplemental statement of the case addressing these records has not been issued.  Thus, a remand is necessary for the RO to consider this evidence.  

The Veteran was not provided with a VA examination with respect to his service connection claim for residuals of a left shoulder injury.  The evidence of record shows that the Veteran was diagnosed with left shoulder rotator cuff tear and osteoarthritis during the appeal period.  Furthermore, the Veteran has consistently asserted that he injured his left shoulder in service and he continued to have pain in his left shoulder since discharge from active military service.  In light of the foregoing, the Veteran should be provided with a VA examination and opinion.  

With respect to the Veteran's service connection claims for a back disorder and a left lower leg disorder, the Veteran was provided with a VA examination in December 2009.  Unfortunately, the examiner did not document the results of the examination to include any diagnosis of a disability found on examination.  Furthermore, the opinion only addressed the Veteran's back claim on a secondary basis.  Subsequent to the December 2009 VA examiner, the Veteran testified at a Decision Review Office hearing that he had symptoms of his current back disorder during active military service that continued after service.  Thus, the Veteran should be provided with another VA examination and opinion. 

Accordingly, the case is REMANDED for the following action:


1. Contact the Veteran to ask him to inform VA if he has any outstanding VA or private treatment with respect to the issues on appeal and to elicit from the Veteran the appropriate consent to obtain any private treatment records.  If VA secures the proper consent from the Veteran, then attempt to obtain any treatment records related to the Veteran's claims on appeal and associate them with the Veteran's VA claims folder.

2. After the above has been accomplished and any outstanding evidence has been associated with the claims file, schedule the Veteran with a VA examination with respect to his service connection claims for residuals of a left shoulder disorder, back disorder and left lower leg disorder.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner should document the results of the examination to include the diagnosis of any disorders found on examination or in the claims file.  After completion of the examination and review of the evidence, the examiner should provide an opinion on the following:

a. Whether it is as likely as not (i.e., a fifty percent or greater probability) that any current left shoulder disorder (to include left rotator cuff tear) and back disorder found on examination and/or in the medical record is related to the Veteran's active military service. 

The examiner should provide an explanation for all conclusions reached.  As part of his or her rationale, the examiner is asked to address the Veteran's lay statements of continuous symptoms of left shoulder pain and back pain since active military service.

b. If the answer to (a) is negative, then whether it is as likely as not (i.e., a fifty percent or greater probability) that any current back disorder found on examination and/or in medical record is caused by or aggravated (chronically worsened) by his service-connected right foot calcaneal spur and right ankle Achilles tendonitis.

The examiner should include an explanation for his or her conclusions based on the evidence of record and medical principals.  As part of his or her rationale, the examiner should discuss the Veteran's lay statements of back pain prior to the 2003 motor vehicle accident and his assertion that he had an altered gait that favored his right leg.  

c. Whether it is as likely as not (i.e., a fifty percent or greater probability) that any current left lower leg disorder found on examination and/or in medical record is caused by or aggravated (chronically worsened) by his service-connected right foot calcaneal spur and right ankle Achilles tendonitis.

The examiner should include an explanation of his or her conclusions based on the evidence of record and medical principals.  As part of his or her rationale, the examiner should discuss the Veteran's lay statements of left lower leg pain prior to the 2003 motor vehicle accident and his assertion that he had an altered gait that favored his right leg (see DRO hearing transcript, p. 15).  

3. Upon completion of the foregoing and any other development deemed necessary, readjudicate the claims on appeal based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




